Citation Nr: 0825045	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  05-35 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1967 to 
October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The RO, in pertinent part, denied 
service connection for bilateral hearing loss and PTSD.  The 
veteran perfected an appeal of these determinations to the 
Board.

In May 2007, the veteran, accompanied by his representative, 
testified at a video conference hearing before the Board.  
Subsequent to the hearing, the veteran submitted additional 
evidence with a waiver of initial RO jurisdiction.  The Board 
has accepted this additional evidence for inclusion into the 
record on appeal.  See 
38 C.F.R. §§ 20.800, 20.1304(c).  

Additionally, the veteran contends that he suffers from 
tinnitus as a result of his active duty service.  As this 
issue has been neither procedurally prepared nor certified 
for appellate review, the Board is referring it to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

The matters were previously before the Board in August 2007 
and remanded to the RO for further development and 
adjudication.  

The entire appeal is remanded to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC, for further development.  VA will notify 
the veteran if further action is required.


REMAND

In August 2007, the Board remanded the issues on appeal for 
further development; however, there is no evidence that the 
RO complied with the Board remand.  The August 2007 Board 
remand directed the RO to schedule the veteran for VA 
examinations in order to determine the nature and etiology of 
PTSD and bilateral hearing loss.  There is no evidence that 
the veteran was scheduled for a VA examination for PTSD.  
There is evidence that the veteran was scheduled for a VA 
audioligcal evaluation; however, there is no documentation if 
the veteran either showed or did not show to the VA 
audiological evaluation.  

In addition, the August 2007 Board remand directed the RO to 
obtain the veteran's treatment notes from the Salem and 
Beckley VA Medical Centers from March 2007 to the present.  

The Board notes that a remand by the Board confers upon the 
claimant, as a matter of law, the right to compliance with 
the remand order.   Stegall v. West, 11 Vet. App. 268 (1998).   
Where the remand orders of the Board were not complied with, 
the Board itself errs in failing to insure compliance; in 
such situations the Board must remand back to RO for further 
development.  

Therefore, the veteran should be afforded a VA examination in 
connection with his PTSD claim to ascertain whether the 
veteran suffers from PTSD as a result of his period of active 
duty service.  In addition, the veteran should also be 
afforded a VA audiological evaluation to determine whether he 
has hearing loss as the result of his active duty service.

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  The RO should obtain treatment notes 
of the veteran from the Salem and Beckley 
VA Medical Centers dated from March 2007 
to the present, if any.  All efforts to 
obtain these records should be clearly 
documented in the claims file.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA audiological examination in 
order to determine the nature and 
etiology of any hearing loss found to be 
present.  All necessary special studies 
or tests should be accomplished. It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of the August 
2007 Remand and this REMAND, and 
acknowledges such review in the 
examination report.  The report of 
examination should contain the results of 
puretone testing in decibels from 500 to 
4000 Hertz in both ears. The examiner 
should offer an opinion as to whether it 
is at least as likely as not that that 
any documented hearing loss is related to 
the acoustic trauma the veteran may have 
experienced in service as opposed to some 
other cause or causes.  The term, "as 
likely as not," does not mean "within the 
realm of medical possibility," but rather 
that the evidence of record is so evenly 
divided that, in the examiner's expert 
opinion, it is as medically sound to find 
in favor of the examiner's conclusion as 
it is to find against it.  The examiner 
should provide complete rationale for all 
conclusions reached.  If this matter 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA psychiatric examination to 
determine whether PTSD is present, and, 
if so, whether it is linked to the 
verified in-service stressor(s).  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of the August 
2007 Remand and this Remand, and 
acknowledges such review in the 
examination report.  All necessary 
special studies or tests including 
psychological testing and evaluation such 
as the Minnesota Multiphasic Personality 
Inventory (MMPI) and the Mississippi 
Scale for Combat-Related Post-Traumatic 
Stress Disorder are to be accomplished if 
deemed necessary to arriving at a 
diagnosis.  The AOJ must specify for the 
examiner the stressor(s) that it has 
determined are established by the record.  
If a diagnosis of PTSD is appropriate, 
the examiner should specify the 
"stressors" that caused the disorder and 
the evidence relied upon to establish the 
existence of the stressor(s).  The 
examiner should also describe which 
stressor(s) the veteran re-experiences 
and how he re-experiences them. If PTSD 
is not found, that matter should also be 
specifically set forth.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed to the extent possible.  In 
particular, the RO should review the 
requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for all determinations and affords 
them an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the veteran with the 
development of his claims.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



